Citation Nr: 0404820	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  02-09 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for status post 
ganglion cyst excision of the left wrist.

2.  Entitlement to service connection for genital herpes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from September 1996 
to October 2000.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 RO rating decision.  The veteran 
filed a notice of disagreement in January 2002, the RO issued 
a statement of the case in April 2002, and the veteran 
perfected her appeal in July 2002.  On October 21, 2003, a 
hearing was held at the RO before the undersigned, who is 
rendering the final determination in this case and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 2002). 

During the October 2003 hearing, the veteran indicated that 
she was seeking compensable ratings for her service-connected 
right and left knee disabilities.  These claims have not been 
developed or certified for appeal, and are not inextricably 
intertwined with the issues now before the Board.  Therefore, 
they are referred to the RO for appropriate action. 
 

FINDINGS OF FACT

1.  Service medical records reflect that the veteran did not 
have any left wrist or herpes disabilities upon entrance, and 
that during active duty she sought treatment for a "bump" 
with discharge on her right upper thigh, twice reported 
having a history of herpes, and underwent three surgeries 
related to ganglion cysts on the left wrist.  

2.  Since discharge from active duty, the veteran has been 
diagnosed by VA physicians as having status post ganglion 
cyst excision of the left wrist and genital herpes.



CONCLUSIONS OF LAW

1.  Service connection for status post ganglion cyst excision 
of the left wrist is warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).

2.  Service connection for genital herpes is warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for ganglion cysts 
on her left wrist and for genital herpes.  

When seeking VA disability compensation, a veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110.  "Service connection" basically means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 
C.F.R. § 3.303(a).

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).  The veteran may also establish service connection 
if all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service.  38 C.F.R. § 3.303(d). 

At her hearing, the veteran testified that she had been a 
medic in the service, and had been reluctant to seek 
treatment when her genital herpes first broke out as everyone 
who worked with her would likely find out.  She said that 
because she began to manifest hemorrhoids at the same time, 
she would seek treatment for both conditions as a cover.  
Apparently to protect the veteran's reputation, her 
complaints relating to herpes were not recorded during this 
treatment.  She testified that after separation, she 
continued to have outbreaks of herpes to varying degrees of 
severity (approximately once a month).  

The veteran also testified that she had undergone three 
surgeries for ganglion cysts on her left wrist in service, 
but had not undergone any procedures following separation.  
She detailed the current nature and severity of her ganglion 
cysts, which she said continually recurred.  

The veteran's DD 214 confirms that her primary specialty was 
"medical specialist."
  
Service medical records reflect that in conjunction with her 
November 1995 enlistment examination, the veteran denied any 
history of bone, joint or other deformity, or venereal 
diseases.  Examination of the upper extremities, 
genitourinary system, and skin were all normal.  In March 
1997, she sought outpatient treatment for a five-month 
history of problems moving her left wrist (including 
difficulty doing push-ups).  Examination revealed swelling 
and a large ganglion cyst on the left wrist.  This cyst was 
aspirated subsequently in March 1997.  Puss from the cyst was 
drained in October 1997.  

Additionally in March 1998, the veteran sought treatment for 
a two-week history of having a swollen and painful "bump" 
on her right thigh.  When manipulated during the examination, 
there was spontaneous discharge from the bump.  Following the 
examination, she was assessed as having a superficial vaginal 
cyst.  She reported having had a history of herpes simplex 
virus on a "Well Woman Examination" report dated in July 
1998, which also indicated that the most recent outbreak of 
herpes had occurred six months before.  A history of herpes 
was again noted on a similar report dated in June 1999, on 
which it was also noted that the veteran wanted a check for 
sexually transmitted diseases.  She apparently underwent 
testing for gonorrhea and chlamydia, but it was not indicated 
that she was actually tested for herpes.  In January 2000, 
she sought outpatient treatment for rectal bumps that were 
assessed to be hemorrhoids.  The service medical records 
folder does not include a separation examination report.

The veteran filed her claim for service connection in May 
2001, and she underwent a VA general examination in October 
2001.  She recounted her history of having a ganglion cyst 
removed in service, and reported still having occasional pain 
when extending her wrist.  Examination revealed no scar from 
the ganglion cyst removals and essentially normal left wrist 
strength and range of motion.  An x-ray of the left wrist 
also revealed no evidence of a ganglion cyst.  Nevertheless, 
she was diagnosed as having status post ganglion cyst removal 
times three on the left wrist.  The veteran had also told the 
VA examiner that she had had genital herpes since 1997.  She 
was diagnosed as having genital herpes at the conclusion of 
this examination.

At the conclusion of an October 2002 VA joints examination, 
the veteran was diagnosed as having status post ganglion cyst 
removal times three (despite a lack of clinical evidence that 
her ganglion cyst had presently recurred).

The evidence of record essentially reflects that the veteran 
did not have any left wrist or herpes disabilities prior to 
entrance, that she first sought treatment for these 
disabilities in service, and that she was diagnosed as having 
herpes and status post ganglion cyst excision of the left 
wrist by VA not long after her discharge from active duty.  
Her testimony that as a medic she was reluctant to seek 
treatment from colleagues for herpes seems credible as does 
her testimony that she has continued to have flare-ups of 
both conditions since discharge.  In light of the foregoing, 
and by applying the benefit of the doubt to the veteran as 
per 38 U.S.C.A. § 5107(b), the Board finds that service 
connection is warranted for status post ganglion cyst 
excision of the left wrist and genital herpes. 

In light of the result here (full grants of the claims for 
service connection), the Board finds that a detailed 
discussion of the Veterans Claims Assistance Act of 2000 is 
unnecessary (because any potential failure of VA in 
fulfilling its duties to notify and assist the veteran is 
essentially harmless error). 




ORDER

Service connection for status post ganglion cyst excision of 
the left wrist is granted. 

Service connection for genital herpes is granted.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



